Lewis, Judge,
delivered tbe opinion of the court.
The defendant’s answer in this case assumed that the note sued on for $700 was, in fact, given to, and still held by the Mexico Southern Bank, although appearing to be the property of the plaintiff. Two defenses were then set up, viz: usury and release of sureties by indulgence given to the principal debtor. A default was taken against W. Gr. Harrison, and the issues raised by the other defendants were tried before a jury.
• The leading facts and the legal theories applied to them by the court were substantially the same as in the case of the Farmers’ and Traders’ Bank vs. W. Gr. Harrison and others decided at the present term; and therefore, the opinion delivered in that ease is here referred to and adopted for this. Some additional objections were taken in this case to the rulings below, but in our view of the law applicable to the principal subject matter, the defepdant’s rights could not be prejudiced thereby, and we deem it unnecessary to dwell upon them. Because the court erred in refusing to allow defendants even the qualified benefit of their plea of usury, as permitted by the statute, the judgment is reversed and the cause remanded for further proceedings in accordance with the principles settled in the opinion above referred to;
the other judges concur.